Citation Nr: 1809462	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-04 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee, patellofemoral pain syndrome ("right knee disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel

INTRODUCTION

The Veteran served on active duty between September 1995 and September 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing in April 2017.  A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary prior to the adjudication of the issue on appeal.

The record indicates that the symptoms of the Veteran's right knee disability have worsened since the last VA examination that was done in October 2010.  A rehabilitation needs inventory form (VA Form 28-1902w) dated July 2015 indicates that the Veteran reported worsening of symptoms.  A comparison of MRI results of the right knee dated May 2013 with MRI results dated November 2014 indicates a worsening.  VA medical records dated October 2013 indicate a diagnosis of posterior ligament tear, right knee partial tear.  During the April 2017 hearing, the Veteran's representative stated that there have been changes since the previous examination and the condition has worsened.  In light of these statements, the Veteran should be afforded a new VA examination to assess the current nature and severity of his service-connected right knee disability.  See 38 C.F.R. §§ 3.326 , 3.327 (2016); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records documenting treatment for a right knee disability dated from October 2013 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any outstanding private treatment records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disability.  The Veteran's claims file should be made available to and reviewed by the examiner.

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for his right knee disability.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner also should provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups if they are reported.  Any additional loss of motion with repetitive movement should be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically, consistent with the Court's holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  [There, the Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans, to ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.  An examiner should do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.] 

All opinions should be accompanied by a clear rationale.  

3.  After completion of the above and any further development deemed necessary by the AOJ, the claim should be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



